Exhibit 10.3

CONFIDENTIAL

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Award Agreement”) evidences an
award of restricted stock units (“RSUs”) by the Company under the Eastman Kodak
Company 2013 Omnibus Incentive Plan (the “Plan”). Capitalized terms not defined
in the Award Agreement have the meanings given to them in the Plan.

 

Name of Grantee:

   [Director Name] (the “Grantee”)   

Grant Date:

   December 31, 2013   

Number of RSUs:

  

[Insert RSU Amount]

 

In the event of a corporate event or transaction involving the Company, the
number of RSUs subject to this Award shall be adjusted pursuant to Article 14 of
the Plan.

  



   

Vesting Schedule   

Vesting Date

   Percentage Vesting      January 1, 2015      331/3%       January 1, 2016   
  331/3%       January 1, 2017      331/3%       The RSUs will only vest if the
Grantee continuously serves on the Board from the Grant Date through the
applicable Vesting Date, and except as otherwise provided by this Award
Agreement, any unvested RSUs will be forfeited upon any termination of service.
    

Death; Approved Reason

  

In the event of the death of the Grantee or the termination of the Grantee’s
service for an Approved Reason, any unvested RSUs as of the date of such death
or termination shall become immediately vested and the Vesting Date for purposes
of the Delivery Date (below) shall be the date of the Grantee’s death or
termination for an Approved Reason.

 

For purposes of this Award Agreement, “Approved Reason” means a reason for
terminating Board membership with the Company which, in the opinion of the
Committee, is in the best interests of the Company.

     



    

Grantee Rights

   The Grantee shall not have the right to exercise any of the rights or
privileges of a shareholder with respect to the shares of Common Stock
underlying the RSUs, whether or not vested, until such shares are actually
issued to the Grantee.     



--------------------------------------------------------------------------------

Dividend Equivalent Rights

  

This Award shall include dividend equivalent rights pursuant to Article 10 of
the Plan. In the event of the payment of any cash dividend on the Company’s
Common Stock with a record date occurring after the Grant Date but before a
Vesting Date, the number of unvested RSUs subject to this Award will be credited
with additional RSUs subject to the terms of this Award Agreement and to the
applicable vesting requirements of the RSUs on which such dividend equivalent
rights are paid. The number of RSUs that shall be credited shall be computed by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of RSUs on the record date for such dividend and dividing
the product thereof by the Fair Market Value of the Common Stock on the payment
date for such dividend.

 

In the event of the payment of any stock dividend on the Company’s Common Stock
with a record date occurring after the Grant Date but before a Vesting Date, the
number of RSUs subject to this Award will be adjusted pursuant to the terms of
the Plan, with any additional RSUs from such an adjustment subject to the terms
of this Award Agreement and to the applicable vesting requirements of the RSUs
on which such adjustment is made.

 

For the avoidance of doubt, if the Grantee makes a timely election to defer
payment of the RSUs pursuant to a Company plan that allows for such deferral,
the adjustment, if any, for a cash dividend paid on the Company’s Common Stock
with a record date occurring after a Vesting Date shall be made pursuant to the
terms of the applicable Company plan under which the payment of the RSUs was
deferred.

Delivery Date

  

Within 30 days after the applicable Vesting Date, but in no event later than
March 15 of the calendar year immediately following the calendar year in which
the RSUs are no longer subject to a substantial risk of forfeiture for Section
409A purposes, the Company shall issue to the Grantee one Share (or, at the
election of the Company, cash equal to the Fair Market Value thereof) for each
RSU that vests on such date.

 

Notwithstanding the foregoing, if the Grantee make a timely election to defer
payment of the RSUs pursuant to a Company plan that allows for such deferral,
then on the date that payment of the RSUs would otherwise have been made to the
Grantee, the Company shall instead credit the shares that otherwise would have
been paid to the Grantee on such date to a bookkeeping account maintained under
the applicable Company plan and payment shall from the Company plan will be made
in accordance with its terms.

Transferability

   The RSUs will not in any manner be subject to alteration, anticipation, sale,
transfer, assignment, pledge or encumbrance.

 

-2-



--------------------------------------------------------------------------------

Continued Service

   The Grantee’s receipt of this Award does not give the Grantee a right to
remain in the service of the Company or as a member of the Board.

Grantee’s Rights Unsecured

   The RSUs under this Award Agreement shall be unfunded, and the right of the
Grantee to receive payment under this Award Agreement shall be an unsecured
claim against the general assets of the Company.

Section 409A

  

The RSUs described in this Award Agreement are intended to be exempt from
Section 409A under the short-term deferral exception thereto, and this Award
Agreement shall be interpreted and administered consistent with such intention,
and in accordance with Eastman Kodak Company’s Policy Regarding Section 409A
Compliance. The Company may unilaterally amend this Award Agreement for purposes
of compliance if, in its sole discretion, the Company determines that such
amendment would not have a material adverse effect with respect to the Grantee’s
rights under this Award Agreement.

 

Notwithstanding the foregoing, no person connected with the Plan or this Award
Agreement in any capacity, including, but not limited to, Kodak and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to the RSUs or any shares of Common Stock issued pursuant thereto, or
that such tax treatment will apply to or be available to the Grantee.

All Other Terms:

   The RSUs are subject to all other terms set forth in the Plan.

Plan Incorporation and Conflicting Terms

   The Plan is incorporated herein by reference, and, by accepting this Award,
the Grantee agrees to be subject to the terms and conditions of the Plan. The
Award Agreement and the Plan constitute the entire agreement and understanding
of the parties with respect to the RSUs. In the event of any conflict between
this Award Agreement and the Plan, the terms of the Plan shall control unless
the context indicates otherwise.

 

-3-